PER CURIAM.
The appellant, Geraldine Wade, seeks review of the trial court’s judgment and sentence. We affirm the judgment, but reverse the sentence imposed.
The trial court departed from the recommended guidelines range based solely upon the appellant’s classification as a habitual offender. Subsequent to the trial court’s imposition of sentence, the Florida Supreme Court held that a defendant’s habitual offender status is an improper reason to depart from the sentencing guidelines. See Whitehead v. State, 498 So.2d 863 (Fla.1986).
We, accordingly, reverse the trial court’s sentence and remand for resentencing within the recommended guidelines range. We affirm in all other respects.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and LEHAN and FRANK, JJ., concur.